ORDER
This matter having been duly presented to the Court on the motion of LOUIS B. BERTONI for reinstatement to the practice of law, and respondent having consented to practice under the conditions recommended by the Office of Attorney Ethics;
And good cause appearing;
It is ORDERED that LOUIS B. BERTONI of CLIFTON, who
was admitted to the bar of this State in 1970, and who was temporarily suspended from the practice of law by Order of this Court dated March 25, 1999, be restored to the practice of law, effective immediately; and it is further
ORDERED that respondent retain an accountant approved by the Office of Attorney Ethics, and continue to provide quarterly reconciliations of his attorney accounts to the Office of Attorney Ethics for a period of two years, and until further Order of the Court; and it is further
ORDERED that respondent practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics, *562for a period of two years and until the further Order of the Court; and it is further
ORDERED that all checks drawn on respondent’s attorney trust account be co-signed by respondent’s supervising attorney until further Order of the Court.